DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Drawings
The drawings are objected to because the boxes in Figures 1, 2, and 9 should have brief descriptive legends, in addition to being numbered, to aid in clarity; See CFR § 1.84(o).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holm (US # 5,585,604) in view of Tamamura et al (US # 4,049,069). With respect to claim 1, the Holm reference discloses a device (7) for determining a weight of a vehicle (1), the device (7) being configured to obtain a set of weights (n) derived from in-motion weighing of the vehicle (1) on a weighing bridge (7), wherein each weight in the set of weights (n) represents one or more axle weights of the vehicle (Col. 4, ll. 41-47), and the weighing starts when a preset threshold weight has been reached that indicates that an axle is on the platform and ends when the weight drops below that threshold (Col. 5, ll. 38-56). However, Holms seems to calculate the weight of a single axle only, and does not calculate the total weight of a vehicle based on weighing all of the axles. However, the Tamamura reference does teach calculating the total weight of the vehicle by summing up the individual weights (abs.), and it would have been obvious to the ordinary practioner to modify the program of Holm to add together weights of different axles measured by different platforms to acquire the total weight of the vehicle.
	With respect to claims 2 and 3, as discussed, above, the weight of the vehicle is determined by summing individual samples of weight.
	With respect to claim 4, since the weight of the vehicle is determined by summing up the weights of the axle weights, it would have been obvious to increase the number of sample weights if the number of axles of the vehicle is greater.
	With respect to claims 5-8, it would have been obvious to optimize the program of Holm based on the type of vehicle that it was intended to be used for.
	With respect to claims 9 and 10, Holm calculates a “quality factor” based in part on vehicle speed (Col. 2, ll. 1-54).
	With respect to claim 11, it is standard practice in weigh in motion devices to hold off weighing an object that it not completely on the scale pan, as obviously this will give transient and incomplete results1.
	With respect to claims 12 and 13, Holm averages the weight samples for a single axle at a time.
	With respect to claim 14, Holm sums up weights for a single event to obtain an average weight for a single axle.
	With respect to claims 15, the method of use is inherent to the device claimed.
	With respect to claim 16, the program of Holms is run on a computer (Fig. 6).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The other references cited show the general state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY W GIBSON whose telephone number is (571)272-2103. The examiner can normally be reached Tue-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RANDY W. GIBSON
Primary Examiner
Art Unit 2856



/RANDY W GIBSON/Primary Examiner, Art Unit 2856                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 See the abstract of US # 5,300,736 (Ehrhardt); or, US # 5,308,930 (Tokutu et al.); for examples.